Citation Nr: 1609437	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-09 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for migraines, to include as secondary to service-connected cerebral vascular accident (CVA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1973 to August 1980, with subsequent service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

The Board notes that the issue of service connection for hypertension has previously been considered as a request to reopen a previously denied claim, which requires the submission of new and material evidence.  The record contains a November 2006 deferred rating decision form indicating that new service treatment records (STRs) that had not been previously considered were added to the record after the last final November 2001 rating decision, and the Veteran was subsequently sent notice of the requirement to reopen a previously denied claim.  In December 2006, he submitted correspondence withdrawing all claims except for an increased rating for service-connected disability.  

However, under 38 C.F.R. § 3.156(c), whenever VA receives or associates with the file relevant official service department records that existed, but had not been considered, at the time of the initial decision, VA will (emphasis added) reconsider the claim (i.e., it is not necessary that the relevant records be "new and material" under 38 C.F.R. § 3.156(a)).  It is not entirely clear (due to the transition from paper to electronic file) which of the STRs of record were added.  However, given the nature of the issue at hand (when the Veteran was diagnosed with hypertension), any STR may be relevant, to the extent that it either does or does not document hypertension at that time.  Thus, giving the Veteran the benefit of the doubt, as is required, the Board finds that the additional STRs added after the November 2001 decision are relevant, and that the matter of service connection should have been reconsidered.  

Furthermore, although the Veteran apparently withdrew his claim in December 2006, he did so after being informed that further consideration of his claim was dependent on submission of "new and material" evidence.  This was clearly not accurate, as reconsideration based on the additional STRs could, hypothetically, have warranted a grant of the Veteran's claim without any additional effort on his part.  Consequently, the Board cannot find that the Veteran was not prejudiced by the November 2006 notice, which stated otherwise.  Therefore, the Board finds that the Veteran's December 2006 correspondence did not withdraw the claim before VA at that time, which was reconsideration of his initial claim of service connection for hypertension (not a request to reopen a previously denied claim), and has recharacterized the issue accordingly in the caption.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hypertension

The Veteran has alternately claimed that hypertension was diagnosed during active duty service (see, e.g., October 1999 initial claim), that it did not develop until after his CVA (see, e.g., November 2002 notice of disagreement), and that it preexisted active service but was aggravated by the in-service CVA (see, e.g., January 2001 correspondence).  Thus, records indicating when the Veteran's hypertension was diagnosed are critical to adjudicating his claim.

In this case, in January 2014 the RO has made formal finding that, aside from his 1973 entrance examination (at which point it appears that no hypertension was noted), the Veteran's active duty STRs were unavailable.  However, the Board notes that there is no indication of any attempt was made to secure the Veteran's complete active duty personnel records, which could include relevant records, or confirm when the Veteran was on active duty status with the National Guard (which could be relevant to determining incurrence or aggravation during a period of active duty for training.)  On remand, exhaustive development is required for all available service treatment and personnel records.

Migraines

The Veteran has asserted that his migraine headaches began after his service-connected CVA and have persisted since.  He is competent to report symptoms (such as headaches) capable of lay observation.  The Board finds that the facts in this matter (an allegation of symptoms since a period of active service, alleged to have begun following service-connected CVA) meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  Therefore, the Board must remand this matter for a VA examination to address the question of whether it is as likely as not that the Veteran has a migraine/headache disability resulting from his active service or secondary to service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran testified at the Board hearing that he continues to experience chronic migraine headaches.  Any updated records of treatment for the disability on appeal may be pertinent to establishing the etiology of the claim.  On remand, updated treatment records must be obtained (if available).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for exhaustive development to obtain any service personnel or treatment records from the Veteran's active duty and National Guard service.  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

2.  After obtaining any necessary records from the service department or other appropriate office, please identify the Veteran's periods of active duty (including active duty for training) National Guard service.   

3.  Ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for migraines/headaches and to provide authorizations for VA to secure records of any such private treatment.  Secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.
 
4.  After the development sought above is completed, arrange for an appropriate VA examination of the Veteran to ascertain the nature and likely etiology of any current migraine or headache disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each headache disability entity found. 

(b) Please identify the most likely etiology for any/each headache disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service, to specifically include the period of active National Guard service in June 1984?

(c) If not, is it at least as likely as not (a 50% or better probability) that such headache disability was caused by his service-connected CVA?  The examiner should consider and discuss as necessary the Veteran's lay assertions that his current headache disability first manifested in conjunction with the June 1984 CVA.

(d) If not, is it at least as likely as not (a 50% or better probability) that such headache disability was aggravated (permanently worsened) by his service-connected CVA?

The examiner must explain the rationale for all opinions, citing to supporting clinical data.

5.  Thereafter, the AOJ should undertake any additional development suggested by the results of the development requested above (to include VA hypertension examination, if indicated) and readjudicate the Veteran's claims.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board (if in order) for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




